SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amendment to the Amended and Restated Employment Agreement dated
February 16, 2012 and previously amended on May 31, 2012 (this “Second
Amendment”) is made and entered this 18th day of March 2014, with effect from
January 1, 2014, by and between Identive Group, Inc., a Delaware corporation
(the “Company”), and Manfred Mueller (the “Executive”).

1. Section 1 “Position and Responsibilities” is modified to reflect the
Executive’s position as “Chief Operating Officer” and responsibilities over
sales for the Europe and Middle East (“EMEA”) and Asia/Pacific (“APAC”) regions.

2. Section 2 (b) “Bonus” is hereby replaced with: Commission. For services
rendered during the term of this Agreement, the Executive shall be entitled to
receive commission equal to fifty percent (50%) of his annual base salary
(hereinafter referred to as “Commissions”) based on achievement of planned
target revenues. Commissions shall be earned and paid on a quarterly basis.

3. Section 3 (a) under “Benefits, Perquisites, and Business Expenses” shall be
replaced with “(a) The Executive shall be entitled to participate in any equity
incentive Plan of the Company on such terms as may be determined by the
Chairman, the Compensation Committee, or the Board of Directors of the Company.
Executive shall be granted options to purchase 560,000 shares of the Company’s
common stock. Such options will have an exercise price equal to the closing
price of the common stock on The NASDAQ Stock Market on the date of grant, will
vest 25% after one year with the remaining options vesting over three years in
36 equal monthly installments, and have a term of ten years. In addition, the
Company will grant the Executive 140,000 Restricted Stock Units, which will vest
25% after one year with remaining units vesting over three years in 12 equal
quarterly installments.

4. Section 4 (a) under “Term; Termination” is replaced with: The term of this
Agreement shall be effective for a three-year period from January 1, 2014, and
shall continue until December 31, 2016 (the “Term”) unless terminated earlier in
accordance with this Section 4 of the parties hereto at any time prior to its
expiration. The Term may be extended by the mutual consent of the parties hereto
at any time prior to its expiration.

5.      Section 4 is hereby amended to add:     (d)      Termination Following a
Change of Control     (i)      Definition of Change of Control. For purposes of
this Section 4(d), the term “Change of  



  Control” of the Company is defined as:




     (A) any person (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the beneficial

--------------------------------------------------------------------------------

owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of voting securities of the Company representing more than 50% of the Company’s
outstanding voting securities or rights to acquire such securities except for
any voting securities issued or purchased under any employee benefit plan of the
Company or its subsidiaries; or

     (B) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

     (C) a plan of liquidation of the Company or an agreement for the sale or
liquidation of the Company is approved and completed; or

     (D) individuals who, as of the date hereof, constitute the entire Board of
Directors of the Company (the "Incumbent Directors") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election was approved by a vote of at least a majority of the
then Incumbent Directors shall be, for purposes of this provision, considered as
though such individual were an Incumbent Director;

     (E) any consolidation or merger of the Company (including, without
limitation, a triangular merger) where the shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own, directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any); or

     (F) the Board determines in its sole discretion that a Change in Control
has occurred, whether or not any event described above has occurred or is
contemplated.

     (ii) Rights and Obligations Upon Termination Following a Change of Control.
If, within twelve (12) months following a Change of Control, the Company (or its
successor) has reduced the Executive’s position or responsibilities materially,
has reduced the Executive’s compensation in excess of 10%, requires the
Executive to relocate greater than fifty (50) miles from the Executive’s
then-current location, or terminates the Executive other than for cause (as set
out in Section 4(c) above), then, provided the Executive executes a general
release in a form determined by the Company at the time of termination and such
release is not revoked and becomes irrevocable on or before the sixtieth (60th)
day following the date of the Executive’s termination:

     (A) The Executive shall be entitled to receive a severance payment equal to
200% of his annual base salary as in effect as of the date of such termination,
less applicable withholding, payable in a lump sum, subject to any applicable
tax or other withholdings, on the thirtieth (30th) day following the date of the
Executive’s termination; and

--------------------------------------------------------------------------------

     (B) The vesting of shares subject to all stock options and restricted stock
units granted by the Company to the Executive prior to the Change of Control
shall accelerate and become vested and exercisable as of the thirtieth (30th)
day following the date of the Executive’s termination.

     (iii) Limitation on Payments. In the event that the benefits provided for
in this Agreement or otherwise payable to the Executive (i) constitute
"parachute payments" within the meaning of Section 280G of the Internal Revenue
Service Code (the “Code”), and (ii) would be subject to the excise tax imposed
by Section 4999 of the Code (the "Excise Tax"), then the Executive's benefits
under this Agreement shall be either (A) delivered, subject to any applicable
tax or other withholdings, in full, or (B) delivered, subject to any applicable
tax or other withholdings, to such lesser extent as would result in no portion
of such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

     Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

     (iv) Anything herein to the contrary notwithstanding, this Section 4(d)
shall not apply where the Executive gives his explicit written waiver stating
that for purposes of this Section 4(d) a Change in Control shall not be deemed
to have occurred. The Executive's participation in any negotiations or other
matters in relation to a Change in Control shall in no way constitute such a
waiver which can only be given by an explicit written waiver as provided in the
preceding sentence.

     (v) The Executive understands and agrees that the payments provided for in
this Section 4(d) may be subject to a vote, advisory or otherwise, by the
Company’s stockholders under the Securities Exchange Act of 1934 and the rules
promulgated thereunder by the U.S. Securities and Exchange Commission, together
with additional requirements that may be imposed by any stock exchange upon
which the Company’s common stock or other securities are listed from time to
time. The Company’s obligations to make the payments provided for in this
Section 4(d) are subject to, and may be limited by, such rules and regulations
as in effect from time to time.

--------------------------------------------------------------------------------

6. Section 4(d) “Effect of Termination” is amended to be labeled Section 4(e)
Effect of Termination.

7. Section 4(e) “Survival of Terms” is amended to be labeled Section 4(f)
Survival of Terms.

8. Except as otherwise expressly modified by the terms and conditions of this
Second

Amendment, the Amended and Restated Employment Agreement shall remain in full
force and effect and is hereby confirmed and ratified in all respects, and as so
amended by this Second Amendment, the Amended and Restated Employment Agreement
shall be read, taken and construed as one instrument. Except as expressly
provided for in this Second Amendment, nothing in this Second Amendment shall be
construed as a waiver of any rights or obligations of the parties under the
Amended and Restated Employment Agreement. This Second Amendment may be executed
in any number of counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party.

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.



COMPANY






IDENTIVE GROUP, INC.






By: /s/ Jason D. Hart
Jason D. Hart, Chief Executive Officer






EXECUTIVE:






/s/ Manfred Mueller

Manfred Mueller




--------------------------------------------------------------------------------